DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings, in particular Figure 2, are objected to under 37 CFR 1.83(a) because they fail to show “intersecting openings are shown by way of an example in Figure 2” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: reference to specific claims, for example in paragraph [0007] reference to claim 1, is improper and should be avoided.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	
	With respect to claim 19, line 2, the recitation “the wire rope” lacks positive antecedent basis in the claim. 
	
	With respect to claim 33, the recitation “the opening” lacks positive antecedent basis in the claims.  Also, it is unclear as to what is meant by the use of the term “remaining” as it pertains to the opening between the parts. 

	With respect to claim 36, “a limiter” is set forth; however, the same has been set forth previously in claim 19.  Setting forth the same element again amounts to a double inclusion. 

	With respect to claim 38, “a limiter device” is set forth twice; however, the same has been set forth previously in claim 19.  Setting forth the same element again amounts to a double inclusion.

Allowable Subject Matter
Claim 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 33, 36 and 38 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The closest prior art is believed to be Zhang et al (CN206417804, cited by applicant). Zhang et al disclose a wire rope hoist limiter device, comprising: a fastener 3, which is arranged to fasten around the wire rope of a wire rope hoist; a sliding weight 5 arranged to slide along the wire rope of the wire rope hoist towards the fastener; a detector (33, 34; figure 2), which is arranged to be fastened to the wire rope of the wire rope hoist by means of the fastener; wherein: the detector is arranged to detect the sliding weight at a certain distance from the fastener and to give a stop signal for the wire rope hoist in response; the detector comprises detection means (4, 34, 35) and a switch (31, 32, 33) fastened to the fastener; when switched on, the switch is arranged to provide a signal for stopping the wire rope hoist; the detection means are arranged to cause the switching on of the switch; the sliding weight 5 comprises a first end; the first end is arranged to switch on the switch.

Claim 19 would be allowable over the prior art of record because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including the first end is arranged to switch on the switch by making impact with the switch or a lever connected to the switch for mechanically forced switching without flexible elements between the sliding weight and the detector.  Claims 20-38 depend from claim 19 and are allowed over the prior art of record by virtue of their dependence thereon.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kureck, DE ‘066, McCormick et al and Morath disclose hoists with limiting devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL M MARCELO whose telephone number is (571)272-6949. The examiner can normally be reached M-F 6:00 am-3:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL M MARCELO/
Primary Examiner
Art Unit 3654



/emm/